internal_revenue_service p g box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number uil dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the intemal revenue code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 c of the code and classified as a private_foundation as defined in sec_509 your letter indicates that you will make grants to scholars either through educational institutions or directly to the scholars to support research on subjects of interest to this foundation an example of a potential subject of interest includes analysis and development of philisophical ideals based upon the teachings of scholars in a particular field of study and related educational activities these grants may include funds for travel applicants may be located anywhere and the program is not intended to be limited geographically you intend to work with your extensive network of contacts at universities and elsewhere to identify students and scholars who are working in areas of interest focused on the advancement of nonviolence and freedom you will be making primarily single-year grants however you may develop criteria for grant renewal if appropriate depending upon the amount of funding available the quality of applicants and the foundation's needs as determined by the board the selection committee will consist of your board members members of the selection committee will not derive a private benefit either directly or indirectly from the selection of any grantees over others the members of the board will select recipients on an objective and nondiscriminatory basis individuals who are employees members of the board_of directors or persons related to them by blood or marriage will not be eligible for the scholarships there will be specific criteria to identify and select qualified scholars in areas relating to the foundation’s charitable purposes the board will conduct a pre-grant inquiry based on an applicant's written proposal or application grant recipients will be required fo sign a grant agreement agreeing to use the funds only for the purposes of the grant to return any funds not so expended and to submit reports to you at the conclusion of the grant period expenditure reports will be required at least semi-annually detailing the grantee’s name and address the date and amount of the grant purpose of the grant an accounting detailing the amounts spent and the purpose of each expenditure and a statement of whether any portion of the grant has been diverted from the purposes for which the grant was made the grant agreement will require that grant proceeds not be used for prohibited purposes i e activities prohibited under sec_4946 and payments to any indivi agreement expenditures_for any purpose other than one specified in internal_revenue_code sec_170 b or provide support to any person or entity that engages in violent or terrorist activities the grant recipient will be required to maintain records and make such records available to you upon reasonable notice if a recipient of a grant is found to have violated the terms of the grant agreement you will take legal action to recover the amount of the grant from the recipient you may interview grant recipients or require them to report or make presentations to you about the progress of their studies failure fo issue a report or any apparent misuse of funds will be promptly investigated and further disbursements if any will be held until the completion of any investigation you will take all reasonable and necessary steps to recover grant funds or ensure restoration of funds and their dedication to the purposes the grant funds are financing or organization unless specifically described in the grant you agree ta maintain records which include the following a b information used to evaluate the qualification of potential grantees including any recommendations identification of the grantees including any relationship of any grantee to the private_foundation c the amount and purpose of each grant and all requirements imposed on the grantee with respect thereto d all grantee reports and other follow-up data obtained in administering the private foundation's grant program sec_4945 and b of the code impose certain excise_taxes on ‘taxable expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ay ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based itis further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose desoribed in sec_170 c b of the code the approval of your award program procedures herein constitutes a one-time approvai of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the cade any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distrisutions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whase name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
